                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

KIMBERLY LANDRUM f/k/a KIMBERLY
SHEPARD,

       Plaintiff,                                     CIVIL ACTION NO.
                                                       5:18-cv-00458-TES
 v.

ALLSTATE INSURANCE COMPANY,

       Defendant.


  ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       Plaintiff Kimberly Landrum’s vacation home in Milledgeville, Georgia, was

damaged by water in early March of 2018. Defendant Allstate Insurance Company, with

whom Plaintiff held a homeowners insurance policy, refused to cover the damage,

leading to the instant dispute. Allstate removed the action to this Court from the State

Court of Baldwin County, Georgia, and now moves for summary judgment. Because

Allstate properly denied coverage, its motion is GRANTED.

                              FACTUAL BACKGROUND

       Plaintiff purchased a homeowners insurance policy from Allstate in 2017 that

covers “sudden and accidental direct physical loss” to her Milledgeville, Georgia

property. [Doc. 1-1, pp. 11, 29]. The Policy explicitly excludes coverage for

       [s]eepage, meaning continuous or repeated seepage or leakage over a
       period of weeks, months, or years, of water, steam or fuel:
        a)     from a plumbing, heating, air conditioning or automatic fire
               protection system or from within a domestic appliance; or
        b)     from within or around any plumbing fixtures, including, but not
               limited to shower stalls, shower baths, tub installations, sinks or
               other fixtures designed for the use of water or steam.


[Id. at 31].

        On April 4, Plaintiff received a call from a neighbor informing her that the

Milledgeville Water Department had left a note on her door. [Doc. 13-1, ¶ 3]. Plaintiff

arrived at the property later that day and discovered water “spewing out from under the

sink in the kitchen.” [Doc. 10-1, K. Landrum Depo., pp. 30:17—31:4]. There was

approximately a half inch of water covering the main floor of the house, and some had

seeped into the basement. [Doc. 13-1, ¶ 6]. Plaintiff turned off the water supply to the

house and later determined that the water came from a supply line running from the

kitchen sink to the refrigerator ice maker. [Id. at ¶ 5]; [Doc. 10-1, K. Landrum Depo., p.

35:17–23]. According to the Milledgeville Water Department, the leak began at 4:00 p.m.

on Sunday, March 11, 2018, and ended at 5:00 p.m. on Wednesday, April 4, 2018, with a

total of “[a]pproximately 5 thousand gallons of water” running continuously at a rate of

nine to ten gallons per hour for that 25-day period. [Doc. 10-1, K. Landrum Depo., p. 210];

[Doc. 13-1, ¶¶ 22, 23].

        One day after discovering the spewing water, Plaintiff called Allstate to report the

damage. [Doc. 13-1, ¶ 7]. Allstate adjuster Thomas Specht inspected the property on April

16, 2018 and determined from examining mold growth that water had been coming out


                                             2
of the supply line for enough time to deny Plaintiff’s claim. [Doc. 10-2, T. Specht Depo.,

pp. 25:8–13, 29:25—30:9, 42:13—43:8]. Allstate sent Plaintiff a formal denial letter the

following day, citing subsection (a) of the above-quoted Policy provision and explaining

that the loss was “specifically excluded from coverage.” [Id. at p. 92].

       In her complaint, Plaintiff claims that the water damage to her property is covered

under the Policy and that Allstate’s denial of coverage constituted a bad-faith breach of

the Policy. [Doc. 1-1, ¶¶ 24–27, 32]. Allstate now moves for summary judgment, arguing

that the Policy clearly excludes coverage, and the Court agrees.

                                      DISCUSSION

       A.     Standard of Review

       A party is entitled to summary judgment “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). As to issues for which the movant

would bear the burden of proof at trial, the “movant must affirmatively show the absence

of a genuine issue of material fact and support its motion with credible evidence

demonstrating that no reasonable jury could find for the non-moving party on all of the

essential elements of its case.” Landolfi v. City of Melbourne, 515 F. App’x 832, 834 (11th

Cir. 2013) (citing Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993)). As to

issues for which the non-movant would bear the burden of proof at trial, the movant may



                                             3
(1) simply point out an absence of evidence to support the non-moving party’s case or (2)

provide “affirmative evidence demonstrating that the [non-movant] will be unable to

prove its case at trial.” United States v. Four Parcels of Real Prop. in Greene & Tuscaloosa Ctys.,

941 F.2d 1428, 1438 (11th Cir. 1991) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).

       Once the movant satisfies its burden, the burden shifts to the non-movant, who

must “go beyond the pleadings and present affirmative evidence to show that a genuine

issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006)

(citing Fitzpatrick, 2 F.3d at 1115–17). “A factual dispute is genuine ‘if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.’” Four Parcels, 941

F.2d at 1437 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, (1986)).

       In insurance disputes under Georgia law, the burden first rests with the insured

to show that its claim falls within the purview of the insurance policy. Travelers Home &

Marine Ins. v. Castellanos, 773 S.E.2d 184, 186 (Ga. 2015) (quoting Castellanos v. Travelers

Home & Marine Ins., 760 S.E.2d 226, 232 (Ga. Ct. App. 2014) (McMillian, J., dissenting))

(“[A]n insured claiming an insurance benefit has the burden of proving that a claim falls

within the coverage of the policy.”). Once the insured’s burden is met, the burden shifts

to the insurer to prove that a policy exclusion applies to the facts of the case. Haulers Ins.

v. Davenport, 810 S.E.2d 617, 619 (Ga. Ct. App. 2018) (quoting Interstate Life & Accident Ins.

v. Wilmont, 180 S.E.2d 913, 914 (Ga. Ct. App. 1971)) (“Where the insurer seeks to invoke




                                                4
an exclusion contained in its policy, it has the burden of proving the facts come within

the exclusion.”).

        B.      Policy Language

        The parties primarily dispute whether the Policy’s exclusion of “seepage, meaning

continuous or repeated seepage or leakage,” is ambiguous. [Doc. 1-1, p. 31]. Plaintiff

argues that this circular definition renders “seepage” per se ambiguous. Although the

Court agrees that defining a word with the same word is both linguistically improper

and ultimately useless, it does not make this provision ambiguous under Georgia law. 1

An ambiguity only exists where

        the words used in the contract leave the intent of the parties in question—
        i.e., that intent is uncertain, unclear, or is open to various interpretations.
        Conversely, no ambiguity exists where, examining the contract as a whole
        and affording the words used therein their plain and ordinary meaning, the
        contract is capable of only one reasonable interpretation.


Coleman v. Arrington Auto Sales & Rentals, 669 S.E.2d 414, 416 (Ga. Ct. App. 2008) (quoting

Capital Color Printing v. Ahern, 661 S.E.2d 578, 583 (Ga. Ct. App. 2008)).

        The definition of seepage in this case is not open to various interpretations, as the

Policy clearly limits it to its plain meaning and the plain meaning of “leakage.” The




1But see Brewington v. State Farm Mut. Auto. Ins., 45 F. Supp. 3d 1215, (D. Nev. 2014) (A circular definition,
in which “the term being defined is used within its own definition” is “inherently ambiguous as [it]
require[s] additional information outside the definition to actually define the term being defined.”). Under
Georgia law, however, where a circular definition can be resolved with the plain and ordinary meaning of
a term, which may require a party to consult a dictionary, the term is not ambiguous. See Coleman, 669
S.E.2d at 416, infra.


                                                      5
ordinary meaning afforded to “seepage” is “percolation or oozing of water or fluid,” 2 “a

process in which a liquid flows slowly out of a hole or through something,” 3 or the

process of flowing or passing “slowly through fine pores or small openings.” 4 The

ordinary meaning afforded to “leakage” is “admission or escape of water or other fluid

through a hole in a vessel, etc.,” 5 the condition of “escap[ing] from a hole or crack in a

pipe or container,” 6 or the act or process or an instance of “enter[ing] or esacp[ing]

through an opening usually by a fault or mistake.” 7

          Although Plaintiff seeks to limit these ordinary meanings to water that is “moving

slowly” through an opening, [Doc. 13, p. 14], the Policy’s exclusion of both seepage,

which in some definitions includes a speed component, and leakage, which does not

include a speed component, clearly indicates the intention to exclude any escape of water,

including that which is slow-moving and that which is not. Thus, it cannot reasonably be




2   Seepage, Oxford English Dictionary Online, http://www.oed.com/view/Entry/174831 (Oct. 9, 2019).

3 Seepage, Cambridge Online Dictionary, https://dictionary.cambridge.org/us/dictionary/english/seepage
(Oct. 9, 2019).

4Seepage and Seeping, Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/
seepage and https://www.merriam-webster.com/dictionary/seeping (Oct. 9, 2019).

5   Leakage, Oxford English Dictionary Online, http://www.oed.com/view/Entry/106657 (Oct. 9, 2019).

6 Leakage and Leaking, Cambridge Online Dictionary, https://dictionary.cambridge.org/us/dictionary/
english/leakage and https://dictionary.cambridge.org/us/dictionary/english/leak (Oct. 9, 2019).

7Leakage and Leaking, Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/
leakage and https://www.merriam-webster.com/dictionary/leaking (Oct. 9, 2019).


                                                     6
disputed that the loss to Plaintiff’s property arose from seepage as it is defined in the

Policy and as that definition is informed through ordinary meaning.

       C.     Bifurcation of Damages

       Plaintiff next argues that Allstate is liable for the damages that occurred during

the first 13 days of the leak, despite the application of the Policy seepage exclusion. This

Court has already determined that at least 14 days of seepage or leakage is required to

trigger an exclusion, like the one here, for seepage or leakage “over a period of weeks,

months, or years.” Taylor v. Foremost Ins., No. 5:15-CV-164 (LJA), 2017 WL 8777469, at *9

(M.D. Ga. Aug. 31, 2017). Extrapolating from Taylor, Plaintiff claims that Allstate is

required to bifurcate the damages to the property and provide coverage for the portion

of the damages that arose from the first 13 days of the 25-day period of seepage, since a

13-day leak would, as a matter of law, occur over a period of days and not weeks. But the

leak in Taylor lasted only eight days as opposed to 25. Id. Thus, Taylor provides no

guidance on the bifurcation of damages that occur from a leak that lasts over 13 days.

       The two other cases Plaintiff cites are equally unhelpful to her case. In Wheeler v.

Allstate Insurance, the court found a triable issue of fact where the homeowner plaintiff

sought to recover for damage that was “complete within the first week of flooding,” even

though the flooding occurred for over two months, because the plaintiff’s expert could

determine which damages resulted from the first week of the loss and which did not. 687

F. App’x 757, 767–68 (10th Cir. 2017). Likewise, in Hicks v. American Integrity Insurance Co.



                                             7
of Florida, the court granted summary judgment to the plaintiff homeowner where his

expert was able to “calculate the amount of damage to [the] home within the first thirteen

days of the leak.” 241 So. 3d 925, 927 (Fla. Dist. Ct. App. 2018).

       Unlike the evidence in Wheeler and Hicks, none of the evidence in this record

establishes that the damages were caused by less than 25 days of leakage. The damages

estimate Plaintiff relies on does not differentiate between damages that resulted from the

first 13 days of the leak and those that resulted from the other 12 days of the leak, and

there is nothing in the record to suggest that such a differentiation has been, or even can

be, made. [Doc. 10-1, K. Landrum Depo., pp. 76:7–12]; [Doc. 13-2, Ex. 1]. Moreover,

Plaintiff admits that her damages result from a “water loss that occurred at the Property

between March 11, 2018 and April 4, 2018” and not from a shorter period of that loss.

[Doc. 13-2, p. 1].

       In the absence of evidence to create a genuine issue of fact as to whether the

damages occurred from the first 13 days of the 25-day leak, Plaintiff cannot meet her

burden on summary judgment as to this issue, and there is no dispute that the Policy

excludes coverage. See Porter, 461 F.3d at 1320 (A non-movant must “go beyond the

pleadings and present affirmative evidence to show that a genuine issue of material fact

exists.”).




                                              8
           D.      Coverage for Mold Damage

           Finally, Plaintiff argues that Allstate is liable for mold remediation arising from

the water damage. However, the Policy clearly states that Allstate is only required to pay

for mold remediation arising from a covered water loss. [Doc. 1-1, p. 21]. 8 Because the

Court has already determined that the water loss Plaintiff suffered is not covered by the

Policy, mold resulting from that loss is also not covered. Accordingly, Allstate is not

obligated to pay for any of Plaintiff’s water damages.

                                               CONCLUSION

           The Policy unambiguously excludes coverage for the damages arising from the 25-

day leak on Plaintiff’s property.9 Accordingly, Allstate’s Motion for Summary Judgment

[Doc. 10] is GRANTED.

           SO ORDERED, this 9th day of October, 2019.

                                                             s/Tilman E. Self, III
                                                             TILMAN E. SELF, III, Judge
                                                             UNITED STATES DISTRICT COURT




8“In the event of a covered water loss under Coverage A—Dwelling Protection . . ., we will pay up to $10,000
for mold, fungus, wet rot or dry rot remediation.” [Doc. 1-1, p. 21] (emphasis added).

9   Given that there is no coverage as a matter of law, Plaintiff’s claim for bad faith must also be dismissed.


                                                        9
